tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug -5 uniform issue list fi ff kame te legend company a company b amount e plan x ira y dear in a letter dated vour authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on vou were forced to leave your employment at company a due to your severe health problems and resulting required treatments you were a participant in plan x maintained by company a company a provides a disability program underwritten by company b you did not retire in but received certain disability payments from company b after months of disability in the in december company a required_year you qualified for benefits under company a's long-term disability plan which is also underwritten by company b you to retire since you were over age and permanently disabled you elected to receive a total_distribution of your retirement account in plan x at that time you rolled over the distribution into ira y maintained by company a’s credit_union at the time of the rollover your financial adviser at the credit_union contacted company b concerning the effect of the distribution on your disability_income from company b company b informed your advisor that the rollover of your retirement benefits to an ira would not jeopardize your disability benefits in 88e88e company a informed you that you were due an additional benefit of amount e from your account in plan x since you had already received a benefit from plan x you were required under plan x to receive an immediate distribution during vou received amount e this residual benefit was a small amount in comparison to your previous distribution you received tax information with regard to the distribution of amount e from company a but you were not informed at that time of the effects that a failure to rollover amount e would have upon your disability benefits you did not roll over amount e but placed the funds in a savings account where amount e remains intact and has not been used for any purpose in company b terminated your disability payments you became aware for the first time after a conversation with an employee of your credit_union at company a that there was a rule that would terminate your disability benefits upon your receipt of and failure to roll over any distribution from plan x you contacted your financial adviser at company a's credit_union and learned that you had missed the 60-day rollover period based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides in general that any amount actually distributed to any distributee by any employees’ trust described in sec_401 a which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides rules applicable to rollovers from exempt trusts in general sec_402 provides that if an eligible_rollover_distribution is transferred to an eligible_retirement_plan such as an ira the distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i life expectancy of the employee or the joint lives or life for the life or expectancies of the employee and the employee’s designated_beneficiary or ii for a period of ten years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day after the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that because of confusion that resulted from information provided to you by company a’s credit_union financial adviser and by company b concerning the effects of the rollover of amount e upon your disability benefits you placed amount e in a savings account these circumstances contributed to your not rolling over amount e into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount e you are granted a period of days from the issuance of this ruling letter to contribute amount e in cash into an ira provided all other requirements of sec_402 of the code except the 60-day rollover requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact erkererererererrerererr rarer ekerer eere ia a sincerely yours ii donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
